       Case 1:19-cv-07729-JGK Document 33 Filed 11/15/19 Page 1 of 2
          case 1:19-cv-07729-JGK Document 30 Filed 11/01/19 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangcl@ipcounselors.com
Ashly E. Sands (AS 7715)
asandsrii),ipcounsclors.com
Bricannc Scully (BS 3711)
bscu Ily@ipcounselors.com
Danielle S. Yarnali (DY 4228)
                                                       USDC SONY
dfuttcnnan(io,ipcounselors,com
                                                       DOCUMENT
EPSTEIN DR.ANGEL LLP
                                                       EL.ECTRONICALL Y FILED
60 East 42nd Street, Suite 2520                        D1)Ctt
New York. NY 10165                                     C/, TI,_~ F--;-;-:::.0·
                                                                   •l.. t.: .
                                                                                 ,;-[:_5·~,--·-·-·---
                                                                               //~_J ~-/
Telephone:          (212) 292-5390                                     ------~      -w    ·~ .....,,..... ,. . --~-- ....
Facsimile:          (212) 292-5391
Attorneys.fiw Plaint{fj'
Smart .<,·11,c~)' Co., Ud.

                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



SMART STUDY CO .. LTD.,
P/uint(ff

v.

08ZHANGXIAOQ!N. et al.                                      CIVIL ACTION No.
Defendants                                                  1: 19-cY-7729 (,JGK)




                             NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(u)(l)(A)(i) of the Federal Rules of Civil Procedure. Plaintiff Smart
Study Co., Ltd. (''Smart Study" or ··Plaintiff'). by its undersigned attorneys. hereby gives notice
of dismissal of all claims against Defendant Seabirds in the above-captioned action. with
prejudice, and with each party to bear its own attorneys' lees, costs and expenses.
    Case 1:19-cv-07729-JGK Document 33 Filed 11/15/19 Page 2 of 2
        Case 1:19-cv-07729-JGK Document 30 Filed 11/01/19 Page 2 of 2




Dated: November I, 2019                                         Respectfully submitted,

                                                          EPSTEIN DRANGEL LLP


                                                   BY~~lWAClD
                                                     5:nhllcS.Yan~            (DY 4228)
                                                          dfuttcrman@ipcounselors.com
                                                          EPSTEIN DR.ANGEL LLP
                                                          60 East 42 11d Street, Suite 2520
                                                          New York, NY 10165
                                                          Telephone:       (212) 292-5390
                                                          Facsimile:       (212) 292-5391
                                                          Allorneys.f<>r Plaintiff
                                                          Smart S'tll((V Co .. Ltd.

It is so ORDERED.

Signed at New York, NY on _ _   __,t~/--r-1-1---• 2019.

                                        ~!a(=
                                           United States District Judge




                                              2
